STONE, J.
The oath administered -to -the jury in this case was sufficient. — Crist v. The State, 21 Ala. 137 ; Pile v. The State, 5 Ala. 72.
[2.] The indictment concludes,- “ ágáinst the peace anS dignity of the State tof Alabama,” and that is sufficient. Const. Ala., art. 5, sec. 17.
[3-4.j Each count-fe4he indictment is sufficient. — Code, 31-58-65; Code, 703.
[5.1 Thete is -no evidence in the record that Sister Ads-*164line, was a fictitious person; and Therefore, the first charge . asked was abstract, so far as we can discover. There was no error in refusing it.
[6.] The second; charge asked, should mot have ..been given. It demands an acquittal, if the evidence failed to prove that the order was written by the defendant in Mobile county. If the proof showed that the prisoner, in Mobile county, uttered and published the order as true, knowing it to be forged, and with intent to defraud, the law requires that he should be adjudged guilty of the forgery of the instrument. The charge restricted the , right to convict within too narrow bounds, and was rightly -refused. — Code, § 3165 ; Thompson v. The State, 30 Ala. 28; Bishop v. The State, ib. 34.
Judgment of the city court affirmed, and its sentence To „be executed.